UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001–33006 MERGE HEALTHCARE INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 39–1600938 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 200 East Randolph Street, 24th Floor Chicago, Illinois60601-6436 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code)(312) 565-6868 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b–2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer ¨ Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b–2 of the Act Yes oNox The number of shares outstanding of the Registrant’s common stock, par value $0.01 per share, as of August 5, 2011:89,646,785 INDEX Page PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PARTII – OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 32 Exhibit 31.1 Section 302 Certification of Principal Executive Officer 35 Exhibit 31.2 Section 302 Certification of Principal Financial Officer 36 Exhibit 32 Section 906 Certification of Principal Executive and Financial Officers 37 Index PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except for share data) June30, December31, ASSETS Current assets: Cash and cash equivalents, including restricted cash of $767 and $1,647 at June 30, 2011 and December 31, 2010, respectively $ $ Accounts receivable, net of allowance for doubtful accounts and sales returns of $2,565 and $1,322 at June 30, 2011 and December 31, 2010, respectively Inventory Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment: Computer equipment Office equipment Leasehold improvements Less accumulated depreciation Net property and equipment Purchased and developed software, net of accumulated amortization of $6,963 and $9,811 at June 30, 2011 and December 31, 2010, respectively Other intangible assets, net of accumulated amortization of $9,722 and $8,419 at June 30, 2011 and December 31, 2010, respectively Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Interest payable Accrued wages Restructuring accrual Other accrued liabilities Deferred revenue Total current liabilities Notes payable, net of unamortized discount Deferred revenue Income taxes payable Other Total liabilities Shareholders' equity: Series A Non-voting Preferred Stock, $0.01 par value: 50,000 shares authorized; zero and 41,750 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively.Aggregate liquidation preference:zero and $54,275 at June 30, 2011 and December 31, 2010, respectively. - Common stock, $0.01 par value: 150,000,000 shares authorized: 84,367,509 shares and 83,258,123 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Common stock subscribed, 14,372 shares and 991,053 shares at June 30, 2011 and December 31, 2010, respectively 71 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except for share and per share data) Three Months Ended June 30, Six Months Ended June 30, Net sales: Software and other $ Professional services Maintenance and EDI Total net sales Cost of sales: Software and other Professional services Maintenance and EDI Depreciation, amortization and impairment Total cost of sales Gross margin Operating costs and expenses: Sales and marketing Product research and development General and administrative Acquisition-related expenses Restructuring and other expenses - ) Depreciation, amortization and impairment Total operating costs and expenses Operating income (loss) ) ) Other income (expense): Interest expense ) Interest income 8 23 Other, net ) 33 ) 69 Total other expense, net ) Income (loss) before income taxes ) ) ) Income tax expense 58 Net loss ) Less:preferred stock dividends Net loss available to common shareholders $ ) $ ) $ ) $ ) Net loss per share - basic $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic Net loss per share - diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, amortization and impairment Share-based compensation Change in contingent consideration for acquisitions Amortization of notes payable issuance costs & discount Provision for doubtful accounts receivable and sales returns, net of recoveries ) Deferred income taxes - Realized gain on sale of equity security ) - Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Inventory ) Prepaid expenses Accounts payable ) Accrued wages ) Restructuring accrual ) Deferred revenue ) Accrued interest and other liabilities Other ) Net cash provided by operating activities Cash flows from investing activities: Cash paid for acquisitions, net of cash acquired ) ) Purchases of property, equipment, and leasehold improvements ) ) Change in restricted cash 42 Distribution from investment in equity security 76 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of term notes Proceeds from issuance of stock - Note and stock issuance costs paid ) ) Proceeds from exercise of stock options and employee stock purchase plan 57 Principal payments on capital leases ) ) Redemption and retirement of preferred stock ) - Preferred stock dividends ) - Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) - Net increase in cash and cash equivalents Cash and cash equivalents (net of restricted cash), beginning of period (1) Cash and cash equivalents (net of restricted cash), end of period (2) $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest, net of receipts $ $
